Citation Nr: 0526037	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease with arthritis of the lumbar spine, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to an effective date earlier than February 
25, 1998 for the assignment of a 40 percent disability rating 
for degenerative disc disease with arthritis of the lumbar 
spine.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

In a May 2001 decision, the Board granted VA benefits for 
arthritis of the lumbar spine under the provisions of 38 
U.S.C.A. § 1151.  The award was based upon aggravation of a 
nonservice-connected condition due to fall at a VA medical 
facility in 1998.  [Although technically not service-
connected, this disability will be characterized by the Board 
as a "service-connected disability.  Under the law, 
disability awarded under § 1151 is awarded "in the same 
manner as if such additional disability . . . were service-
connected."]  In an October 2001 rating decision, the RO 
implemented the Board's decision and assigned a 
noncompensable evaluation for arthritis of the lumbar spine.  
In November 2001, the veteran filed a notice of disagreement 
with respect to the disability rating assigned.  In a June 
2002 rating decision, the RO increased the disability rating 
for arthritis of the lumbar spine to 20 percent.  The veteran 
continued to express disagreement with the assigned rating.

In a November 2001 rating decision, the RO denied entitlement 
to TDIU.  Later that month, the veteran filed a notice of 
disagreement with that decision.

A Statement of the Case (SOC) pertaining to the increased 
rating and TDIU issues was issued in June 2002.  The veteran 
perfected his appeal in September 2002.
In December 2003, the Board remanded the case to the AMC for 
further development.  In February 2005, the AMC 
recharacterized the service-connected disability as 
degenerative disc disease with arthritis of the lumbar spine 
and increased the rating to 40 percent.  The veteran 
continued to express his disagreement with the assigned 
disability rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The issue of entitlement to an effective date earlier than 
February 25, 1998 for 
a 40 percent rating for degenerative disc disease with 
arthritis of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's degenerative disc disease with arthritis of the 
lumbar spine is manifested by pain and limitation of motion, 
with no evidence of ankylosis, cord involvement, or 
neurological symptoms; weakness of the lower extremities has 
been attributed to a non service-connected disability.  

2.  The evidence does not show that the veteran's service-
connected degenerative disc disease with arthritis of the 
lumbar spine is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The veteran's only service-connected disability is the 
lumbar spine disability.

4.  The medical evidence does not demonstrate that the 
veteran's service-connected degenerative disc disease with 
arthritis of the lumbar spine renders him unable to secure or 
follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for degenerative disc disease with arthritis of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5242 
(2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b) 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for his service-connected low back disability.  He is 
also seeking TDIU.  He essentially claims that he is 
unemployable as a result of his service-connected disability.  
As noted in the Introduction, the claim of entitlement to an 
earlier effective date for a 40 percent rating for 
degenerative disc disease with arthritis of the lumbar spine 
is being remanded to the AMC.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2002 SOC and the February 2005 
Supplemental Statement of the Case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in 
October 2001, January 2004, and July 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  The letters enumerated what 
the evidence must show to establish entitlement to an 
increased rating and TDIU.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
October 2001 VCAA letter, the RO notified the veteran: "We 
will make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies. . . .   We will also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  See the October 5, 2001 letter, 
page 3.  

In the January 2004 VCAA letter, the RO notified the veteran 
that VA was responsible for getting "Relevant Federal 
records, including service records, VA Medical Center records 
and records from other Federal agencies, such as Social 
Security Administration."  See the January 30, 2004 letter, 
page 4.  The RO also informed the veteran that VA will make 
reasonable efforts to get "Relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources."  Id.  This information was reiterated 
in the July 2004 VCAA letter.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the October 2001, January 2004, and July 2004 
VCAA letters each advised the veteran to give the RO enough 
information about relevant records so that they could request 
them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the July 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

The Board therefore finds that the October 2001, January 
2004, and July 2004 letters, the June 2002 SOC, and the 
February 2005 SSOC properly notified the veteran and his 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claims, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

The Board further notes that, even though the October 2001 
VCAA letter requested a response within 30 days (the 2004 
letters requested a response within 60 days), it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the October 2001, January 2004, and July 2004 letters.  

One final comment regarding notice is in order.  In regards 
to the increased rating claim, the veteran was provided 
notice of the VCAA on October 5, 2001, following the initial 
adjudication of this claim by rating decision on October 2, 
2001.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of the issue by the RO.  While 
that was not done in this case, the Board does not believe 
that the veteran has been prejudiced by such failure in 
timing.  His claim was readjudicated by the RO in the June 
2002 SOC and February 2005 SSOC, following issuance of the 
2001 and 2004 VCAA notice letters.  The veteran was provided 
with ample opportunity to respond to those letters.  Neither 
the veteran or his representative have contended that he was 
in any way prejudiced by the timing of the VCAA notice.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet.App. 103 (2005) that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed immediately above, the increased rating 
claim was readjudicated after the veteran was accorded ample 
opportunity to respond to VCAA notice.  

In regards to the TDIU claim, the veteran was provided notice 
of the VCAA prior to the initial adjudication of this claim 
(by rating decision in November 2001).  Therefore, there is 
no prejudice to the veteran in proceeding to consider the 
claim on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  

The Board finds that the December 2003 remand instructions 
have been complied with.  Cf. Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  In the August 2005 Informal 
Brief, the representative acknowledged that "VBA fully 
complied with the remand order as contemplated by Stegall v. 
West, 11 Vet.App. 268 (1998), by providing an exam and 
obtaining an opinion and reviewing the claim under the older 
and newer criteria."  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  In April 2005, the 
representative indicated that there was no additional 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  In his September 
2002 substantive appeal (VA Form 9), the veteran declined the 
opportunity to testify at a personal hearing.  

Accordingly, the Board will proceed to decisions on the 
merits.

1.  Entitlement to an increased disability rating for 
degenerative disc disease with arthritis of the lumbar spine, 
currently evaluated as 40 percent disabling.  

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

VA provided the veteran with the new regulatory criteria in 
the February 2005 SSOC.  The veteran's representative 
submitted additional argument on his behalf in August 2005.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The relevant diagnostic codes for rating arthritis, 
Diagnostic Codes 5003 and 5010, have remained essentially 
unchanged.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.

As explained immediately above, under certain circumstances 
Diagnostic Code 5003 allows for rating under former 
Diagnostic Code 5292 or current Diagnostic Code 5242.

(i.)  The former schedular criteria

The former Diagnostic Code 5292 provided a 10 percent rating 
for slight limitation of motion of the lumbar spine, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

The former Diagnostic Code 5295 provided a 10 percent rating 
for lumbosacral strain with characteristic pain on motion; a 
20 percent rating for lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position; and a 40 
percent rating for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 10 percent rating for mild intervertebral disc 
syndrome, a 20 percent rating for moderate intervertebral 
disc syndrome with recurring attacks, a 40 percent rating for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, and a 60 percent rating for 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent rating.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warrant a 20 
percent rating.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002 to September 25, 2003).

This rating criteria for intervertebral disc syndrome was 
essentially unchanged, although renumbered, when the new 
rating formula for rating disabilities of the spine became 
effective September 26, 2003.  

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

The current schedule for evaluating intervertebral disc 
syndrome provides the following: 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months;

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disability, denominated 
degenerative disc disease with arthritis of the lumbar spine.  
He essentially contends that the symptomatology associated 
with his disability is more severe than is contemplated by 
the currently assigned rating.  

Mittleider considerations

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the service-connected 
degenerative disc disease with arthritis of the lumbar spine, 
the veteran also has a non service-connected muscle disorder 
called phosphofructokinase deficiency, which is a glycogen 
storage disease.  See statement from J.A.A., M.D. dated 
February 21, 2001 and report of VA examination, dated April 
30, 2004.    

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  However, where the evidence provides a 
medical basis for making such distinctions, the Board will 
not consider symptoms attributable to nonservice connected 
disorders or those attributable to other service connected 
disorders.  See 38 C.F.R. § 4.14 (2004).

In this case, the evidence of record includes an April 2004 
VA examination wherein the examiner noted:

At the present time, it is anybody's 
guess whether the current physical 
condition is purely residual of back 
injury or genetic muscle disease or 
psychosomatic condition or combination of 
all these together.  Because of the 
factor involved, it is not possible to 
give any opinion of the lumbar spine 
disability to include the criteria of 
DeLuca and the new criteria applicable to 
spinal disability. 

A plain reading of the VA examiner's comment would dictate 
that the Board consider the entirety of the veteran's back 
impairment in ascertaining an appropriate disability level.  
However, further review of the medical evidence reflects that 
neurological impairment, most significantly weakness, of the 
lower extremities has been attributed to the veteran's non 
service-connected disability and not to his service-connected 
low back disability.  

A special neuropsychiatric examination conducted in June 1990 
noted that the veteran had a muscular disorder, diagnosed as 
"glycogen storage disease or P.E.K. which is an enzyme 
deficiency", and that the condition began in 1975.  The 
examination further noted that his legs were not stable and 
he had a lot of trouble with his balance.  He also had 
numbness in the legs. The diagnosis was history of glycogen 
storage disease with weakness and difficulties functioning.  

In a February 2001 statement, J.A.A., M.D. reported that the 
veteran had a condition known as phosphofructokinase 
deficiency which caused him to have a degree of underlying 
weakness.  It was explained that the condition was a 
metabolic defect and was usually caused by a genetic 
dysfunction.  It resulted in inefficient use of energy to 
help the muscles work.  Since the muscles did not have enough 
energy to work properly, they often had a tendency to develop 
a degree of weakness and fatigue.  

The April 2004 VA examination report included a diagnosed 
history of degenerative muscle disease with weakness.  The 
veteran reported that he began to 
Feel weakness in his legs in 1974 and that he had leg 
weakness when he fell at the VA hospital in September 1989.

It is clear from this evidence that VA and private physicians 
have consistently linked the veteran's lower extremity 
weakness to his glycogen storage disease and not to the 
service-connected low back disability.  The Board finds most 
significant the fact that the veteran reported problems with 
lower extremity weakness prior to the September 1989 injury 
which resulted in the service-connected disability at issue.  
In fact, the evidence suggests that it was this lower body 
weakness that may have caused the veteran to fall.  

Given the above, a preponderance of the evidence of record is 
against a finding that the veteran's service-connected low 
back disability is manifested by a significant neurological 
component.  The veteran's reported neurological symptoms, 
namely weakness and tingling in the lower extremities, have 
been attributed to the non service-connected 
phosphofructokinase deficiency.  Therefore, pursuant to 
Mittleider, for rating purposes, neurological symptoms of the 
veteran's lower extremities will not be considered.  The 
remaining back symptomatology, such as pain and limitation of 
motion, which has been medically associated with his service-
connected low back disability, will be considered for rating 
purposes.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former rating schedule

The veteran's service-connected degenerative disc disease 
with arthritis of the lumbar spine is currently rated as 
40 percent disabling under current Diagnostic Code 5243 
[intervertebral disc syndrome].

After a review of the evidence, the Board has determined that 
the most appropriate diagnostic code for evaluation of the 
veteran's lumbar spine disability is Diagnostic Code 5003 
[arthritis], together with former Diagnostic Code 5292 
[limitation of motion, lumbar spine].  

There is no question that arthritis is present.  Degenerative 
disc disease at L5-S1 as well as at the L4-5 level with some 
facet arthritis was identified on X-ray at the April 2004 VA 
examination.  The veteran's degenerative disc disease appears 
to involve principally X-ray evidence of degenerative 
changes, pain and limitation of motion.  Diagnostic Code  
5003 specifically refers to degenerative arthritis of the 
spine, and provides for rating based on limitation of motion.  
The most appropriate former diagnostic code for evaluation of 
the disability therefore is Diagnostic Codes 5292 [limitation 
of motion of the lumbar spine].  

The Board recognizes that the service-connected lumbar spine 
disability is currently rated as intervertebral disc 
syndrome.  However, there are of record no diagnoses of 
intervertebral disc syndrome or herniated nucleus pulposus.  
Moreover, the clinical evidence has failed to show any 
objective neurological impairment due to the service-
connected lumbar spine disability.  As explained above, 
weakness of the lower extremities has been attributed to the 
non service-connected phosphofructokinase deficiency.  
Therefore, the Board finds that Diagnostic Code 5293, which 
requires evidence of primarily neurological symptoms, is not 
the most appropriate code available.

With respect to other diagnostic codes pertaining to the 
lumbar spine, there is no medical evidence of lumbosacral 
strain, fracture residuals, cord involvement, and/or 
ankylosis, so former Diagnostic Codes 5285, 5286, 5289 and 
5295 are not for application.

In short, the medical evidence clearly indicates that the 
veteran has been diagnosed as having degenerative disc 
disease with arthritis of the lumbar spine.  Significantly, 
there is of record no objective findings consistent with 
vertebral fracture residuals or diagnosis of intervertebral 
disc syndrome, and there has been no objectively identified 
neurological symptomatology.  Based on the history, 
symptomatology and diagnosis, the Board will rate the 
disability as degenerative arthritis under former Diagnostic 
Codes 5003 and 5292.

(ii) The current rating schedule

Under the current version of the rating schedule, the Board 
believes that Diagnostic Code 5242 [degenerative arthritis of 
the spine] is most appropriate.  In any event, under the 
current version, all disabilities with the exception of 
intervertebral disc syndrome are rated under the same 
criteria.  The record contains no diagnosis of intervertebral 
disc syndrome and, as explained above, the medical evidence 
shows no neurological deficits associated with the service-
connected low back disability.  
Accordingly, the veteran will be rated under the current 
General Rating Formula for Disease and Injuries of the Spine.  

Schedular rating

(i.) The former schedular criteria

The veteran is currently assigned the maximum disability 
rating available under former Diagnostic Code 5292, 40 
percent.



(ii) The current schedular criteria

The veteran's service-connected degenerative disc disease 
with arthritis of the lumbar spine is rated 40 percent 
disabling.  Under the current schedular criteria, a 50 
percent disability rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

Although VA examinations have consistently revealed 
significantly decreased range of motion of the lumbar spine, 
the medical evidence of record fails to demonstrate the 
presence of any ankylosis, favorable or unfavorable.  The 
most recent VA examination in April 2004 showed that the 
veteran was able to forward flex the lumbar spine to 10 
degrees, extend to 5 degrees, lateral flex to 5 degrees in 
each direction, and rotate to 0 degrees bilaterally.  Because 
the veteran is able to move his lumbar spine, by definition 
it is not immobile.  Therefore, ankylosis is not shown.

Under these circumstances, no basis exists under either the 
criteria for the assignment of a schedular rating in excess 
of the currently assigned 40 percent for the veteran's 
service-connected degenerative disc disease with arthritis of 
the lumbar spine.  

DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 (2004) is warranted 
in order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca, supra.

With respect to the veteran's lumbar spine disability, 
however, the Board would point out that because the veteran 
is now in receipt of the maximum disability rating for 
limitation of motion of the lumbar spine under both the 
former and current criteria, and a higher rating for such 
requires ankylosis of the spine, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are not for application.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2004).  
However, the anti-pyramiding provision of 38 C.F.R. § 4.14 
(2004) provides that evaluation of the same disability under 
various diagnoses is to be avoided.  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Under the former schedular criteria, separate and distinct 
neurological symptomatology could be separately rated.  See, 
e.g., Bierman v. Brown, 6 Vet. App. 125 (1994) [the 
assignment of a separate rating for a neurological disability 
may be appropriate when its manifestations are distinct from 
the musculoskeletal disorder].  The current schedular 
criteria allow for associated objective neurologic 
abnormalities to be rated separately under an appropriate 
diagnostic code.  

In an August 2005 Informal Brief, the veteran's 
representative maintained that the Board should assign 
separate evaluations for the neurological symptoms of the 
veteran's lower extremities.  However, the Board reiterates 
that no neurological symptomatology has been identified by 
medical examiners as part of the service-connected lumbar 
spine disability.  The medical evidence clearly reflects that 
neurological symptoms of the veteran's lower extremities are 
attributable to the non service-connected phosphofructokinase 
deficiency.  The veteran has not presented competent medical 
evidence to the contrary, i.e. evidence which demonstrates 
that there is a neurological component to his lumbar spine 
disability.  Because there is no medical evidence that the 
veteran has any neurological symptoms associated with the 
service-connected degenerative disc disease with arthritis of 
the lumbar spine, a separate rating cannot be assigned 
therefor.  

Fenderson considerations

This case involves the veteran's appeal of the initial 
assignment of a disability rating the lumbar spine 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran's low back disability has been assigned a 10 
percent rating effective September 6, 1989, a 20 percent 
rating effective June 15, 1990, and a 40 percent rating 
effective February 25, 1998.  

In this case, the medical evidence is sparse with respect to 
the service-connected low back disability prior to February 
1998.  [Most of the medical records prior to this date 
concern treatment for psychiatric problems and the non 
service-connected muscle disorder.]  A June 1990 special 
neuropsychiatric examination indicated that the veteran 
needed Canadian Crutches for walking, however, this was 
considered due to weakness in the lower extremities caused by 
the non service-connected muscle disorder.  

However, the record does include a December 1990 statement 
from T.J.B., Ph.D. wherein he noted that the veteran was 
receiving back treatment and that he had shown improved 
strength in his back area.  

Based on this evidence, the Board finds that prior to June 
14, 1990, the disability did not meet the criteria for a 
rating higher than the 10 percent which has already been 
assigned.  The evidence during this period shows slight 
limitation of motion at worst.  Moreover, during the period 
from June 16, 1990 to February 24, 1998, the veteran's low 
back disability did not exhibit symptomatology which would 
warrant a rating in excess of 20 percent under the old 
criteria.  That is, the evidence did not show severe 
limitation of motion of the lumbar spine.  It is only with a 
February 25, 1998 VA examination that severe limitation of 
motion of the lumbar spine is shown.    
Accordingly, the Board believes that the staged ratings which 
have previously been assigned by the RO are correct based on 
the medical evidence of record.  The veteran has not pointed 
to any evidence which would allow for the assignment of 
higher ratings at any time.

The Board additionally observes that, as described in the 
REMAND section below, the veteran has recently raised a claim 
of entitlement to an earlier effective date for the 
assignment of the current 40 percent rating.  As noted 
therein, the veteran will have the opportunity to submit 
evidence in support of his claim.  The Board imitates no 
conclusion, legal or factual, as to the outcome of any appeal 
arising from that issue.     

Extraschedular evaluation

In the June 2002 SOC, the RO included the regulation for an 
extraschedular rating. Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with the issue on appeal.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his low 
back disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for his low back 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  As 
explained below in connection with the TDIU claim, it appears 
that the veteran's inability to work is based in part on 
lower extremity weakness due to the non service-connected 
phosphofructokinase deficiency.  There is nothing in the 
current evidence of record to indicate that degenerative disc 
disease with arthritis of the lumbar spine alone caused 
impairment with employment over and above that contemplated 
in the assigned 40 percent schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefits sought on appeal are accordingly 
denied.

2.  Entitlement to TDIU.

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2004).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2004).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful employment."  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2004).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 2002).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

Analysis

The veteran claims that he cannot work due to his service-
connected low back disability.

As has been discussed immediately above, TDIU may be awarded 
on a schedular or an extraschedular basis, depending upon the 
circumstances.  The Board will address these in turn.

Schedular basis

The veteran has one service-connected disability, 
degenerative disc disease with arthritis of the lumbar spine, 
which as discussed above has been evaluated as 40 percent 
disabling.  Thus, the veteran fails to meet the schedular 
criteria for consideration of TDIU.  See 38 C.F.R. § 4.16(a) 
(2004) [if there is only one service-connected disability, it 
must be rated 60 percent or more].

Extraschedular basis

If the veteran fails to meet the statutory requirements, a 
total rating may be granted on an extraschedular basis if it 
is found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  After reviewing the record, and for 
reasons discussed immediately below, the Board finds that the 
evidence does not demonstrate that the veteran's service-
connected low back disability is of such severity as to 
render him unable to secure or follow substantially gainful 
employment.

According to his TDIU claim (VA Form 21-8940), the veteran 
lasted worked full-time in April 1989 and became too disabled 
to work as of September 6, 1989 due to the fall at the Ann 
Arbor VAMC.  Significantly, and inconsistently, however, he 
also reported that he worked "50+" hours weekly from 
September 1983 to April 1992 as a material handler.  

Specific details concerning the extent of impairment caused 
by the veteran's low back disability have been discussed 
above in connection with the increased rating claim.  The 
Board does not disagree that the veteran's service-connected 
low back disability impacts his employability.  However, this 
is taken into account in the 
40 percent rating which has been assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

The Board has reviewed the record and can find no evidence, 
aside from the veteran's contentions, which demonstrates that 
the veteran's service-connected low back disability, alone, 
precludes him from securing or following substantially 
gainful employment.  In addition to private evaluations, the 
veteran has been afforded VA examinations in February 1998, 
May 2002 and April 2004.  None of the physicians have 
indicated that the veteran is precluded from employment due 
only to his low back problems.  

Crucially, the medical evidence provides an explanation as to 
why the veteran cannot work.  The May 2002 VA examination 
noted that the veteran had spent the last 10 years in a 
wheelchair using forearm crutches and that he was currently 
on home hospice care because of multiple surgeries for colon 
cancer.  The examiner concluded that the veteran was unable 
to function or work, but this was apparently the result of 
the colon cancer and lower extremity weakness which was 
unrelated to the service-connected back disability.  

The Board is, of course, aware of the veteran's contention 
that he cannot work due to his service-connected disability.  
The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).  Although the Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  

Here, the Board places less weight of probative value on the 
veteran's subjective statements concerning the extent of 
impairment caused by his service-connected low back 
disability than it does on the objective medical reports, 
which indicate that although the veteran is indeed 
unemployable, this is due to reasons other than the low back 
disability.  In this regard, the Board notes that the veteran 
attributes his unemployability, in part, on his 
phosphofructokinase deficiency.  As previously explained, 
this muscle disorder is not a part of the service-connected 
low back disability.  Moreover, as explained above the 
medical evidence indicates that the veteran is unemployable 
due to residuals of surgery for colon cancer.  It is well 
established that as a lay person without medical training the 
veteran is not competent to comment on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board accordingly concludes that the probative evidence 
establishes that the veteran is not currently precluded from 
substantially gainful employment due to his service-connected 
lumbar spine disability, alone.  

Conclusion

In summary, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to TDIU based on his low back 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for 
degenerative disc disease with arthritis of the lumbar spine 
is denied.  

Entitlement to TDIU is denied.  




REMAND

3.  Entitlement to an effective date earlier than February 
25, 1998 for the assignment of a 40 percent disability rating 
for degenerative disc disease with arthritis of the lumbar 
spine.  

Reason for remand

As noted in the Introduction, a February 2005 rating decision 
increased the disability rating for degenerative disc disease 
with arthritis of the lumbar spine to 40 percent.  The 40 
percent rating was made effective as of February 25, 1998.  
In a statement received later that month, the veteran 
indicated that he felt that the 40 percent rating should go 
back to September 1989, the date of the incident where he 
fell at a VA facility.  See statement from veteran, dated 
February 26, 2005.  

VA regulations provide that any written communication from a 
claimant expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD); no special wording 
is required.  See 38 C.F.R. § 20.201 (2004); see also Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  

The Board finds that the February 2005 statement from the 
veteran can be construed as a timely NOD as to the effective 
date of the 40 percent rating for degenerative disc disease 
with arthritis of the lumbar spine.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  The correspondence is in writing; 
it appears to express dissatisfaction with the effective date 
of the 40 percent rating, and it was timely filed within the 
requisite one-year time period.  38 C.F.R. §§ 20.302 (2004).

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a SOC as to the issue of entitlement to an 
effective date earlier than February 25, 1998 for a 40 
percent rating for degenerative disc disease with arthritis 
of the lumbar spine.  In Manlicon v. West, 12 Vet. App. 238 
(1999), the Court held that in circumstances where a NOD is 
filed, but a SOC has not been issued, the Board must remand 
the claim to direct that a SOC be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

VBA must issue a SOC pertaining to the 
issue of entitlement to an effective date 
earlier than February 25, 1998 for a 40 
percent rating for degenerative disc 
disease with arthritis of the lumbar 
spine.  The veteran and his 
representative should be provided with 
copies of the SOC and advised of the time 
period in which to perfect the appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


